Appeal unanimously dismissed, *638■without costs. Memorandum: Special Term’s order is not a judgment from' which an appeal could be taken as a matter.o£ right (CPLR 5701, subd. [a], par. 1), but is an. order in an article 78 proceeding (CPLR 5701, subd. ['b], par. 1). from which an appeal máy ‘be taken only by permission of the Justice who made the order or by permission of a Justice- of the Appellate Division (CPLR 5701, subd. [c]; Matter of Vivenzio v. City of Utica, 30 A D 2d 771; Matter of Soros v. Board of Appeals, 24 A D 2d 705; Matter of Album, v. Anderson, 24 A D 2d 730). No such permission was obtained and the appeal must therefore be dismissed. (Appeal from order of Brie Special Term annulling determination of State Liquor Authority and remitting matter.) Present — Goldman, P. J., Witmer, Gabrielli, Moule and Henry, JJi